Citation Nr: 1816790	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the Army from August 1969 to June 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for PTSD and assigned an initial disability rating of 30 percent.   The Veteran timely appealed the level of disability assigned.  The RO provided the Veteran with a statement of the case (SOC) in May 2014.  The Veteran did not request a hearing on this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a) (2017). 

Under its duty to assist, VA must provide a claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim for compensation.  38 U.S.C. § 5103(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability, in this case the Veteran's PTSD symptoms.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this case, the Veteran underwent a VA psychological examination in March 2012, which the RO cited in its April 2013 disability rating of 30 percent for the Veteran's PTSD.  In his May 2013 notice of disagreement, the Veteran contended that in fact he exhibited the symptoms listed in the RO's notification letter as those required for a 50 percent rating.  Then, in his July 2014 substantive appeal, the Veteran wrote that he was "severely impacted" by PTSD and his associated medications, which made it "impossible for [him] to function."  The Board interprets this statement as an assertion by the Veteran that his PTSD symptoms have worsened since his March 2012 examination.  Therefore, a new VA examination is warranted.  VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to obtain any relevant outstanding VA and private medical records, and associate them with the claims file.  

2. Thereafter, afford the Veteran a VA examination by an appropriate examiner to determine the current degree of severity of his service-connected PTSD symptoms.

Any indicated diagnostic tests and studies should be performed.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

The examiner should elicit a complete history from the Veteran.  The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating any requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

The examination report should include a full psychiatric diagnostic assessment according to the DSM-5 criteria. All pertinent symptomatology should be reported in detail. The examiner should thoroughly discuss the impact of the Veteran's PTSD symptoms on his social and occupational functioning.

A complete rationale must be given for all opinions and conclusions expressed.  If it is not possible to provide a requested opinion without resorting to speculation, the examiner should state why speculation would be required in that case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  After completion of the above, the AOJ should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate in action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




